DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 10, 12, 14, 16-17, 19-20, 23, 25-30 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 10, 12, 14, 17, 19-20, 23, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0087648 to Poster (“Poster”) in view of U.S. Patent No. 6919504 to McCutcheon et al. (“McCutcheon”) and U.S. Patent No. 9376206 to Ross et al. (“Ross”).
Regarding independent claim 1, Poster teaches a drivetrain for an aircraft (¶ [0019]) comprising: a gearbox (317, 300, 400) including a gearbox housing (FIGS. 1-2, 3B, 4); a drive shaft (119) protruding from the gearbox in an inboard direction (FIGS. 1-2, 3B, 4); a gearbox cooling fin array (308, 406a, 406b) including a plurality of cooling fins (308, 406a, 406b) consisting of metal (¶ [0023]); wherein the cooling fins have a radial configuration such that the cooling fins radiate from and substantially encircle the driveshaft (¶ [0023], FIGS. 3B, 4), the cooling fins each having a linear, noncurved shape with a radial length L (FIGS. 3B, 4); wherein the gearbox cooling fin array is configured to dissipate heat generated by the gearbox (claim 1). 
Poster teaches the drive shaft and the cooling fins form a radial distance D therebetween (FIGS. 3B, 4), but it does not explicitly teach wherein the radial length L is greater than the radial distance D. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of making radial length L greater than the radial distance D. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of Poster and make the radial length L greater than the radial distance D, in order to provide cooling fins having a longer radial length and thus increased cooling capabilities (see, e.g., Poster at ¶ [0023]). 
Poster teaches the cooling fin array is separate from the gearbox housing and attached to the housing (¶ [0023]), but it does not explicitly teach a thermal interface material bonding the gearbox cooling fin array to the gearbox housing. 
McCutcheon teaches a thermal interface material (22) bonding a cooling fin array (20) to a surface (Col. 8, lines 63-65; Col. 9, lines 44-50, teaching that the thermal interface material is also an adhesive that bonds the cooling fin array to the surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of Poster and further provide a thermal interface material that bonds the cooling fin array to the surface, as taught by McCutcheon, in order to improve heat dissipating capabilities, while also allowing facilitating the assembly of the fin array on the gearbox (See also U.S. Patent No. 10,458,534 to Liou et al. (“Liou”) for supporting motivation to combine (teaching to attach a group of fins together on a gearbox, rather than attaching individual fins); See also U.S. Publication No. 2005/0061473 to Fletcher (“Fletcher”), showing that McCutcheon is analogous art, as Fletcher at ¶ [0001] teaches a flexible heat sink that can be applied to either electrical devices or mechanical devices, such as engines).
Poster in view of McCutcheon teaches the thermal interface material forms a bond line between the gearbox cooling fin array and the gearbox housing (McCutcheon at Col. 9, lines 44-50), but it does not explicitly teach that the depth of the bond line is greater than 0.005 inches. Rather, McCutcheon teaches a depth of between 0.002 inches and 0.005 inches (Col. 13, line 57 to Col. 14, line 6).
It is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Applicant has not shown patentable significance of the claimed range “greater than 0.005 inches.” It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Poster and McCutcheon combination such that the thermal interface material forms a bond line between the gearbox cooling fin array and the gearbox housing having a depth greater than 0.005 inches, in order to improve thermal conductivity, mechanical strength, and/or adhesion (see, e.g., McCutcheon at Col. 14, lines 7-9). 
Poster in view of McCutcheon teaches the gearbox is a perpendicular gearbox for a tiltrotor aircraft (Poster at ¶ [0019]), but it does not explicitly teach a spiral bevel gearbox. 
Ross teaches a drivetrain for a tiltrotor aircraft, comprising a spiral bevel gearbox (319, FIGS. 6A, 6D; Col. 9, lines 3-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Poster and McCutcheon combination such that the gearbox is a spiral bevel gearbox, as taught by Ross, in order to efficiently control the rotors. 
Regarding claim 3, the combination of Poster, McCutcheon, and Ross teaches wherein the gearbox housing forms a curved surface and the gearbox cooling fin array further comprises a curved gearbox cooling fin array to contour the curved surface of the gearbox housing (Poster at FIGS. 3B, 4).
Regarding claim 6, the combination of Poster, McCutcheon, and Ross teaches wherein the gearbox cooling fin array further comprises copper (McCutcheon at Col. 6, lines 43-50).
Regarding claim 7, the combination of Poster, McCutcheon, and Ross teaches wherein the gearbox cooling fin array further comprises an extruded gearbox cooling fin array (McCutcheon at Col. 16, lines 44-58).
Regarding claim 10, the combination of Poster, McCutcheon, and Ross teaches wherein the gearbox cooling fin array further comprises a plurality of segmented gearbox cooling fin arrays (Poster at FIG. 4, showing each array (406, 406b) is made of a plurality of segmented cooling fin arrays having different heights, FIG. 6), each segmented gearbox cooling fin array bonded to the gearbox housing using the thermal interface material (McCutcheon at Col. 8, lines 63-65, Col. 9, lines 44-50; see also analysis of claim 1 above regarding each segmented cooling fin array being bonded to the housing). 
Regarding claim 12, the combination of Poster, McCutcheon, and Ross teaches wherein the plurality of cooling fins further comprise splayed fins (Poster at FIGS. 3B and 4, showing the fins on the contoured section of the housing, and thus teaching splayed fins).
Regarding claim 14, the combination of Poster, McCutcheon, and Ross teaches wherein the thermal interface material further comprises thermally conductive particulates (McCutcheon at Col. 14, lines 37-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Poster, McCutcheon, and Ross combination such that thermal interface material comprises thermally conductive particulates, as taught by McCutcheon, in order to improve the thermal conductivity of the thermal interface material. encircle
Regarding independent claim 16, Poster teaches a rotorcraft comprising: a fuselage (105); a rotor assembly (103); and a drivetrain (117, 327, 119; ¶ [0019]) providing rotational energy to the rotor assembly (FIG. 1; ¶ [0019]), the drivetrain comprising: an engine (115); a gearbox (327) coupled to the engine, the gearbox including a gearbox housing (300); a driveshaft (119) protruding from the gearbox in an inboard direction (FIGS. 1-2, 3B, 4); a gearbox cooling fin array (308, 406a, 406b) including a plurality of cooling fins (308, 406a, 406b) consisting of metal (¶ [0023]); wherein the cooling fins have a radial configuration such that the cooling fins radiate from and substantially encircle the drive shaft (¶ [0023], FIGS. 3B, 4), the cooling fins each having a linear, noncurved shape with a radial length L (FIGS. 3B, 4); wherein, the gearbox cooling fin array is configured to dissipate heat generated by the gearbox (claim 1, ¶ [0023]). 
Poster teaches the drive shaft and the cooling fins form a radial distance D therebetween (FIGS. 3B, 4), but it does not explicitly teach wherein the radial length L is greater than the radial distance D. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of making radial length L greater than the radial distance D. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of Poster and make the radial length L greater than the radial distance D, in order to provide cooling fins having a longer radial length and thus increased cooling capabilities (see, e.g., Poster at ¶ [0023]). 
Poster teaches the cooling fin array is separate from the gearbox housing and attached to the housing (¶ [0023]), but it does not explicitly teach a thermal interface material bonding the gearbox cooling fin array to the gearbox housing. 
McCutcheon teaches a thermal interface material (22) bonding a cooling fin array (20) to a surface (Col. 8, lines 63-65; Col. 9, lines 44-50, teaching that the thermal interface material is also an adhesive that bonds the cooling fin array to the surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of Poster and further provide a thermal interface material that bonds the cooling fin array to the surface, as taught by McCutcheon, in order to improve heat dissipating capabilities, while also allowing facilitating the assembly of the fin array on the gearbox (See also U.S. Patent No. 10,458,534 to Liou et al. (“Liou”) for supporting motivation to combine (teaching to attach a group of fins together on a gearbox, rather than attaching individual fins); See also U.S. Publication No. 2005/0061473 to Fletcher (“Fletcher”), showing that McCutcheon is analogous art, as Fletcher at ¶ [0001] teaches a flexible heat sink that can be applied to either electrical devices or mechanical devices, such as engines).
Poster in view of McCutcheon teaches the thermal interface material forms a bond line between the gearbox cooling fin array and the gearbox housing (McCutcheon at Col. 9, lines 44-50), but it does not explicitly teach that the depth of the bond line is greater than 0.005 inches. Rather, McCutcheon teaches a depth of between 0.002 inches and 0.005 inches (Col. 13, line 57 to Col. 14, line 6).
It is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Applicant has not shown patentable significance of the claimed range “greater than 0.005 inches.” It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Poster and McCutcheon combination such that the thermal interface material forms a bond line between the gearbox cooling fin array and the gearbox housing having a depth greater than 0.005 inches, in order to improve thermal conductivity, mechanical strength, and/or adhesion (see, e.g., McCutcheon at Col. 14, lines 7-9). 
Poster in view of McCutcheon teaches the gearbox is a perpendicular gearbox for a tiltrotor aircraft (Poster at ¶ [0019]), but it does not explicitly teach a spiral bevel gearbox. 
Ross teaches a drivetrain for a tiltrotor aircraft, comprising a spiral bevel gearbox (319, FIGS. 6A, 6D; Col. 9, lines 3-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Poster and McCutcheon combination such that the gearbox is a spiral bevel gearbox, as taught by Ross, in order to efficiently control the rotors. 
Regarding claim 17, the combination of Poster, McCutcheon, and Ross teaches each and every element of claim 16 as discussed above, and Poster teaches a tiltrotor aircraft (¶ [0019]), thus implying a wing supported by the fuselage the wing having outboard ends; and first and second rotatable pylon assemblies coupled to the outboard ends of the wing. Also, Ross teaches a tiltrotor aircraft comprising a wing supported by the fuselage (FIG. 1), the wing having outboard ends; and first and second rotatable pylon assemblies (119) coupled to the outboard ends of the wing (FIG. 1); wherein the spiral bevel gearbox (319) is located in one of the rotatable pylon assemblies (FIGS. 6A and 6D; Col. 8, lines 55-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Poster, McCutcheon, and Ross combination such that the spiral bevel gearbox is located in one of the rotatable pylon assemblies, as taught by Ross, in order to properly control the tilting rotors. 
Regarding claim 19, the combination of Poster, McCutcheon, and Ross teaches a helicopter main rotor transmission including the spiral bevel gearbox (Poster at claim 5, ¶ [0024], FIG. 1).
Regarding claim 20, the combination of Poster, McCutcheon, and Ross teaches wherein the gearbox further comprises a tail rotor gearbox (Poster at 400, FIG. 4; claim 5, ¶ [0024]).
Regarding claim 23, “wherein the plurality of cooling fins comprise 3D printed cooling fins,” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113. In this case, the cooling fins of the Poster, McCutcheon, and Ross combination are structurally the same or obvious from the cooling fins made by 3D printing.
Regarding claim 25, the combination of Poster, McCutcheon, and Ross teaches each and every element of claim 1 as discussed above, and it teaches the thermal interface material forms a bond line between the gearbox cooling fin arran and the gearbox housing, but it does not explicitly teach that the depth of the bond line is greater than 0.01 inches. Rather, McCutcheon teaches a depth of between 0.002 inches and 0.005 inches (Col. 13, line 57 to Col. 14, line 6).
It is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Applicant has not shown patentable significance of the claimed range “greater than 0.01 inches.” It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Poster, McCutcheon, and Ross combination such that the thermal interface material forms a bond line between the gearbox cooling fin array and the gearbox housing having a depth greater than 0.01 inches, in order to improve thermal conductivity, mechanical strength, and/or adhesion (see, e.g., McCutcheon at Col. 14, lines 7-9). 
 Regarding claim 26, the combination of Poster, McCutcheon, and Ross teaches each and every element of claim 1 as discussed above, and it teaches the thermal interface material forms a bond line between the gearbox cooling fin arran and the gearbox housing, but it does not explicitly teach that the depth of the bond line is greater than 0.01 inches. Rather, McCutcheon teaches a depth of between 0.002 inches and 0.005 inches (Col. 13, line 57 to Col. 14, line 6).
It is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Applicant has not shown patentable significance of the claimed range “greater than 0.01 inches.” It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Poster, McCutcheon, and Ross combination such that the thermal interface material forms a bond line between the gearbox cooling fin array and the gearbox housing having a depth greater than 0.01 inches, in order to improve thermal conductivity, mechanical strength, and/or adhesion (see, e.g., McCutcheon at Col. 14, lines 7-9). 
Regarding claim 27, the combination of Poster, McCutcheon, and Ross teaches wherein the cooling fins have nonuniform heights (Poster at ¶ [0023], FIG. 4).
Regarding claim 28, the combination of Poster, McCutcheon, and Ross teaches wherein the gearbox cooling fin array further comprises a plurality of pin fins each having a circular cross-sectional shape (McCutcheon at FIGS. 1 and 6).
It case it is argued that the pin fins of McCutcheon include linear edges and are thus not “circular,” then it is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of providing pin things with circular cross-sectional shape, rather than the shape taught by McCutcheon. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotorcraft of the Port, McCutcheon, and Ross combination such that the pin fins have a circular cross section, in order to optimize the surface area to volume ratio and thus maximize the heat dissipating properties for a given amount of material. 
Regarding claim 29, the combination of Poster, McCutcheon, and Ross teaches wherein the gearbox cooling fin array is further bonded to the gearbox housing using one or more fasteners (McCutcheon at Col. 13, lines 49-52).
Regarding claim 30, the combination of Poster, McCutcheon, and Ross teaches wherein the cooling fins comprise tapered cooling fins (McCutcheon at FIGS. 1B-1C).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Poster in view of McCutcheon and Ross as applied to claim 1 above, and further in view of U.S. Patent No. 10,458,534 to Liou et al. (“Liou”).
Regarding claim 4, the combination of Poster, McCutcheon, and Ross teaches each and every element of claim 1 as discussed above, and it further teaches the cooling fin array is separate from and attached to the housing, while also teaching the cooling fins “may be made from one or more suitable materials, including metals, composites, ceramics, and/or polymers” (Poster at ¶ [0023]). The combination of Poster, McCutcheon, and Ross, however, does not explicitly teach the gearbox housing is formed from a different material than the gearbox cooling fin array. 
Liou teaches a drivetrain, comprising a gearbox housing that is formed from a different material than the gearbox cooling fin array (Col. 3, lines 55-67; see also Col. 2, lines 41-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Poster, McCutcheon, and Ross combination such that the gearbox housing is formed from a different material than the gearbox cooling fin array, as taught by Liou, in order to more effectively cool the gearbox. 
Regarding claim 5, the combination of Poster, McCutcheon, and Ross teaches each and every element of claim 1 as discussed above, and it further teaches the cooling fin array is separate from and attached to the housing, while also teaching the cooling fins “may be made from one or more suitable materials, including metals, composites, ceramics, and/or polymers (Poster at ¶ [0023]). The combination of Poster, McCutcheon, and Ross, however, does not explicitly teach the gearbox housing is formed from a more thermally conductive material than the gearbox cooling fin array. 
Liou teaches a drivetrain, comprising a gearbox housing that is formed from a more thermally conductive material than the gearbox cooling fin array (Col. 3, lines 55-67; see also Col. 2, lines 41-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Poster, McCutcheon, and Ross combination such that the gearbox housing is formed from a more thermally conductive material than the gearbox cooling fin array, as taught by Liou, in order to more effectively cool the gearbox. 
Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive and/or are moot in light of the new grounds for rejection. 
Applicant’s arguments directed to the Heinz reference are moot, as Heinz is no longer being relied upon. 
Also, applicant’s arguments directed to the newly added features are moot, as independent claims 1 and 16 are now rejected under 35 U.S.C. 103 as being unpatentable over Poster in view of McCutcheon and Ross. As discussed above, Poster in view of McCutcheon and Ross teaches each and every limitation of independent claims 1 and 16, as well as newly added claims 27-30. 
With regards to the motivation for combining the teachings of Poster and McCutcheon, the Office notes U.S. Patent No. 10,458,534 t o Liou et al. (teaching to attach a group of fins together on a gearbox, rather than attaching individual fins) and U.S. Publication No. 2005/0061473 to Fletcher (showing that McCutcheon is analogous art, as Fletcher at ¶ [0001] teaches a flexible heat sink that can be applied to either electrical devices or mechanical devices, such as engines).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            
/Nicholas McFall/            Primary Examiner, Art Unit 3644